EXHIBIT 10.2

___________________________CONFIDENTIAL TREATMENT
REQUESTED___________________________

CERTAIN PORTIONS INDICATED BY [*****] HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT. THE OMITTED NON-PUBLIC PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

DEVELOPMENT AGREEMENT (for “RTS” Projects)

This DEVELOPMENT AGREEMENT (“AGREEMENT”), effective as of March 26, 2004, by and
between Canon Inc., a Japanese corporation having its principal place of
business at 30-2, Shimomaruko 3-chome, Ohta-ku, Tokyo 146-8501, Japan (“CANON”)
and Zygo Corporation, a Delaware corporation having its principal place of
business at 21 Laurel Brook Road, P.O. Box 448, Middlefield, Connecticut
06455-0448, U.S.A. (“ZYGO”), each sometimes referred to hereinafter as a “PARTY”
and jointly as the “PARTIES” to this AGREEMENT,

WITNESSETH:

WHEREAS, CANON has been engaged in the design, development, manufacture and
sales of certain lithography tools such as steppers, scanners and aligners;

WHEREAS, ZYGO has expertise in the field of interferometric metrology;

WHEREAS, CANON and ZYGO have entered into a Development Agreement effective as
of September 6, 2001 under which the PARTIES have been cooperatively developing
a certain leading-edge figure measurement machine together with an
interferometer to be incorporated into such figure measurement machine; and

WHEREAS, CANON and ZYGO have mutual interests in further developing another
series of figure measurement machines based on the results of the development of
aforesaid figure measurement machine under the terms and conditions contained
herein;

NOW, THEREFORE in consideration of the premises and the covenants herein
contained, the PARTIES agree as follows:

ARTICLE 1. DEFINITIONS

1.1   The term “TARGET PRODUCT” as used herein shall mean a figure measurement
machine identified by the PARTIES as of the execution date hereof as “RTS”
([*****] or [*****]), incorporating certain interferometery unit, for large size
and high precision aspheric surface measurement in normal atmosphere, including
tools, accessories and parts thereof, and specified in EXHIBIT A attached
hereto, and which fully meets the FINAL SPECIFICATIONS thereof.


1.2   The term “PROJECT” as used herein shall mean the works to be performed by
both PARTIES pursuant hereto in designing, developing (“developing” includes
manufacturing at least one (1) unit of the TARGET PRODUCT that materialize the
result thereof) and evaluating the respective TARGET PRODUCT and of which
details are fully described in EXHIBIT A attached hereto, and installing such
unit of the TARGET PRODUCT in CANON’s premise.


1.3   The term “DRAFT SPECIFICATIONS” as used herein shall mean the preliminary
specifications of the respective TARGET PRODUCT which are provided by CANON
under the PROJECT. The DRAFT SPECIFICATIONS shall be expressly included in the
Confidential Information (as defined in EXHIBIT C attached hereto) of CANON.


1.4   The term “FINAL SPECIFICATIONS” as used herein shall mean the definitive
and finalized specifications of the respective TARGET PRODUCT which are
initially proposed by ZYGO based upon the DRAFT SPECIFICATIONS, evaluated by the
PARTIES and finally agreed upon by both PARTIES in writing under the PROJECT.
The FINAL SPECIFICATIONS shall be included in the RESULTS.


1

--------------------------------------------------------------------------------

1.5   The term “RESULTS” as used herein shall mean any and all results obtained
by a PARTY or the PARTIES through performance of the PROJECT, including without
limitation, working samples, prototypes and drawings of the TARGET PRODUCT and
related technology, knowledge and know-how obtained through performance of the
PROJECT. The term “RESULTS” shall expressly include the FINAL SPECIFICATIONS,
TARGET PRODUCT, DELIVERABLES and INVENTION.


1.6   The term “DELIVERABLES” as used herein shall mean the items to be
delivered by either PARTY to the other PARTY under the respective PROJECT and
which are specified in EXHIBIT A attached hereto.


1.7   The term “INVENTION” as used herein shall mean any and all inventions,
discoveries, improvements, designs, ideas or other creations, whether or not
protectable through patent, utility model, copyright, trade secret, mask work
right or other intellectual property rights, which are conceived, developed,
reduced to practice or acquired solely by a PARTY or jointly by the PARTIES
during the term of this AGREEMENT specifically while performing work in carrying
out the PROJECT.


1.8   The term "EFFECTIVE DATE" shall mean March 26, 2004.


ARTICLE 2. PERFORMANCE OF THE PROJECT

2.1   At the commencement of the PROJECT, both PARTIES hereby expressly
acknowledge that both PARTIES are uncertain whether the PARTIES will complete
the PROJECT and achieve the results of the PROJECT.


2.2   ZYGO and CANON shall use their good faith effort to carry out the PROJECT
in accordance with the schedule set forth in the EXHIBIT A.


  A working team shall be formed in ZYGO for carrying out the PROJECT. CANON
agrees to cooperate with ZYGO in ZYGO’s performance of the PROJECT. Outline of
the work to be performed by respective PARTIES is described in EXHIBIT A
attached hereto.


  ZYGO agrees to provide CANON with a monthly report stating (i) actual costs
incurred during the previous one month for the respective PROJECT with the
details of the list of the materials purchased and wages, overhead and hours of
each employees engaged in the respective PROJECT; (ii) prediction of the next
three month’s consumption of the DEVELOPMENT FEE (as defined in Section 4.2
below); (iii) anticipated aggregate cost of the PROJECT by the completion of
such PROJECT; and (iv) estimated timing of actual completion of the PROJECT.


  If the PROJECT becomes behind schedule, ZYGO shall promptly notify CANON
thereof and provide sufficient explanation for how and why it happens, and ZYGO
and CANON will enter into a good faith discussion thereon. If CANON and ZYGO are
unable to agree on revision of the development schedule, such PROJECT can be
terminated by either PARTY without liability to the other PARTY except for the
remedies under Sections 2.7 and 6.6 which will take effect.


  If ZYGO believes the actual or estimated total cost of a certain PROJECT will
exceed the DEVELOPMENT FEE (as defined in Section 4.2 below) thereof, ZYGO shall
promptly notify CANON thereof and provide with sufficient explanation for how
and why the costs exceed the amount agreed, and ZYGO and CANON will enter into a
good faith discussion thereon. If CANON and ZYGO are unable to agree on a
contract price adjustment, such PROJECT can be terminated by either PARTY
without liability to the other PARTY except for the remedies under Sections 2.7
and 6.6 which will take effect.


2.3   The PARTIES acknowledge that each PARTY agrees to deliver to the other
PARTY the DELIVERABLES as specified in EXHIBIT A attached hereto under the
respective PROJECT.


2.4   The PARTIES agree to have periodical and occasional discussions for
exchanging information relating to the respective PROJECT in order to accelerate
the progress of such PROJECT.


2.5   Each PARTY shall provide the other PARTY with the RESULTS obtained through
the performance of the respective PROJECT promptly after such RESULTS have been
obtained. Except as expressly provided in Article


2

--------------------------------------------------------------------------------

  3 hereof, ZYGO shall not provide, deliver or transfer its RESULT to any third
party other than CANON during the term of the PROJECT.


2.6   Each PROJECT shall be deemed completed when CANON accepts all the
DELIVERABLES of ZYGO under such PROJECT at Canon’s premise as the TARGET PRODUCT
which fully meets the FINAL SPECIFICATIONS therefor.


  CANON shall have the right to inspect the DELIVERABLES of ZYGO under the
respective PROJECT to determine whether they meet the FINAL SPECIFICATIONS of
the TARGET PRODUCT under such PROJECT. In the event the DELIVERABLES fail to
meet the FINAL SPECIFICATIONS, CANON shall have the right to have ZYGO modify
such DELIVERABLES of ZYGO so that they meet the FINAL SPECIFICATIONS. The
foregoing procedure shall be performed until CANON accepts all the DELIVERABLES
under such PROJECT. In the event CANON accepts all the DELIVERABLES of ZYGO for
each PROJECT, such DELIVERABLES shall be deemed to be the TARGET PRODUCT
thereof. In the event CANON does not accept the DELIVERABLES of ZYGO as the
TARGET PRODUCT for each PROJECT, CANON shall have the right to terminate such
PROJECT and enforce its rights under Section 6.6 below, provided that CANON’s
sole ground for such non-acceptance of the DELIVERABLES of ZYGO shall be such
ZYGO’s DELIVERABLES’ non-compliance with the FINAL SPECIFICATIONS thereof.


  Notwithstanding the foregoing, in the event CANON decides to adopt any
DELIVERABLES having any non-compliance with the FINAL SPECIFICATIONS as a
commercial level product under a PROJECT and notify ZYGO of its intent so in
writing, such DELIVERABLES shall be deemed to be a premature commercial level
TARGET PRODUCT (“PREMATURE TARGET PRODUCT”) and Section 7.1 shall apply to such
PREMATURE TARGET PRODUCT as if it were named in the place of the TARGET PRODUCT
and ZYGO shall make all necessary assistance to CANON so that CANON can
commercially use such PREMATURE TARGET PRODUCT; provided, however, that such
adoption of PREMATURE TARGET PRODUCT shall not relieve ZYGO from any of its
obligations under this AGREEMENT, including without limitation, its obligation
to modify such DELIVERABLES to meet the FINAL SPECIFICATIONS pursuant to the
procedure set forth herein.


2.7   In addition to the foregoing, CANON shall have the right to terminate any
of the PROJECTs at any time with or without cause. Upon such termination which
has occurred solely for CANON’s reasons, CANON agrees to pay ZYGO on timing
separately agreed upon by the PARTIES the actual costs incurred by ZYGO solely
from its performance of such PROJECT by the time of such termination and not
paid by CANON to ZYGO, plus costs solely arising out of the occurrence of such
termination (e.g., cancellation fee for outside materials, orders and services,
details of which are separately agreed upon by the PARTIES); provided, however,
that ZYGO shall promptly provide written documentation which sufficiently
specifies details of the costs and proves the correctness of the calculation of
the amount of such costs and CANON agreed it is reasonable costs of such
termination.


ARTICLE 3. SUBCONTRACT

3.1   ZYGO may assign any of its tasks under the PROJECT to its subcontractor
subject to the prior written consent of CANON and disclose Confidential
Information (as defined in the EXHIBIT C) of CANON to such subcontractor only
for the purpose of carrying out such task, subject to terms and conditions of
this AGREEMENT (including without limitation, confidentiality) and subject
further to CANON’s prior written consent thereto.


3.2   In the event that ZYGO assigns its task of the PROJECT to its
subcontractor, ZYGO shall execute a written agreement with such subcontractor
which at least sets forth:


  (a) all rights, titles and interests in and to all materials, devices,
notebooks, documents and other items made by such subcontractor in carrying out
such task, and all inventions, discoveries, improvements, designs, ideas,
technical data, devices, steps, works, software, equipment or other creations,
whether or not protectable or protected through patent, utility model,
copyright, trade secret, mask works or other intellectual property rights, which
are conceived, developed, reduced to practice or acquired by such subcontractor
in carrying out such task (the “SUBCONTRACTOR RESULTS”) shall be assigned and
transferred to ZYGO so that they shall be treated under the terms and conditions
of this AGREEMENT; and



  (b) such subcontractor shall bear the confidentiality obligations and other
restrictions in accordance with Section 2 of EXHIBIT C.


3

--------------------------------------------------------------------------------

3.3   All activities and works performed by such subcontractor shall be
considered to be performed by ZYGO for the purpose hereof, and the foregoing
permission to assign its task of the PROJECT to subcontractors shall not relieve
ZYGO from performing hereunder.


ARTICLE 4. DEVELOPMENT FEE

4.1   CANON shall bear all its costs and expenses incurred by itself relating to
its performance of the respective PROJECT.


4.2   In full and complete consideration for the respective PROJECT performed by
ZYGO hereunder, including without limitation, the costs of the DELIVERABLES of
ZYGO under such PROJECT, CANON agrees to pay to ZYGO the fee set forth in
applicable EXHIBIT A (“DEVELOPMENT FEE”).


4.3   The PARTIES hereby expressly acknowledge that CANON shall have no
liability and obligation to pay any consideration or fee to ZYGO for the
respective PROJECT except as expressly provided in the applicable EXHIBIT A
attached hereto. Notwithstanding anything contained herein to the contrary, in
the event a certain or all of the PROJECT is sooner terminated pursuant to
Sections 2.2, 2.7, 10.2 or 10.3, CANON shall be under no obligation of paying
any compensation or fee to ZYGO after such termination with respect to such
PROJECT, except as expressly provided in Section 2.7.


4.4   Certain reasonable period before the payment date of each installment of
the payments, ZYGO shall provide CANON with an invoice which shall include
breakdown of such invoiced amount which is necessary to prove that all of the
payment to be made by CANON to ZYGO for such invoice pursuant hereto will be
used only for the performance of the respective PROJECT. The form of the invoice
shall be attached hereto as EXHIBIT D.


4.5   For customs purposes, in the event ZYGO delivers the RESULTS to CANON
hereunder, ZYGO shall accompany the RESULTS with an invoice specifying actual
costs and expenses for each of the RESULTS.


4.6   Payments made by CANON under this AGREEMENT shall be made to ZYGO by wire
transfer to the following bank account:


  (Bank Name)
  (Branch Name)
  (Bank Address)
  (Telex No.)
  (Account Number) Bank of America
Bank of America, New York
ABA No. 021300019
221086
9369163599

ARTICLE 5. CONFIDENTIALITY

  The PARTIES hereby agree that any and all information of a confidential and
proprietary nature to be disclosed from either PARTY to the other PARTY under
the PROJECT shall be treated in accordance with the terms set forth in EXHIBIT C
attached hereto.


ARTICLE 6. OWNERSHIP

6.1   Any and all RESULTS shall be jointly vested in the both PARTIES, and
subject to Sections 6.2 through 6.6 and Article 7 below, each PARTY is free to
use and utilize any and all RESULTS without restriction.


  Notwithstanding anything contained herein to the contrary, any and all right,
title and interest in and to any sample of the TARGET PRODUCT shall be solely
vested in CANON, and ZYGO shall expressly agree that CANON can freely use, sell
or otherwise dispose of such samples of the TARGET PRODUCT without any
restriction, in all instances to be used by CANON or a third party solely for
their intended use, provided that the third party shall not acquire any
intellectual property rights, or rights to any Confidential Information from
ZYGO as a result of the use, sale or disposition of any such samples.


6.2   Notwithstanding Section 6.1 above, any and all applications for patents
and utility models for any INVENTION made solely by one PARTY through
performance of the PROJECT, and any and all patents and utility models


4

--------------------------------------------------------------------------------

  issued on or registered from applications for such INVENTION shall be solely
vested in such inventing PARTY subject to Sections 6.6 and 7.4 below.


6.3   Any and all applications for patents and utility models for any INVENTION
made jointly by the both PARTIES through performance of the PROJECT, and any and
all patents and utility models issued on or registered from applications for
such INVENTION shall be jointly vested in and owned equally by the both PARTIES.
The PARTIES agree to enter into discussions for the filing, prosecution and
maintenance of such application and patents and utility models jointly owned by
the PARTIES, and any cost and expense required for such filing, prosecution and
maintenance shall be equally borne by the PARTIES.


  With respect to such jointly owned patents and utility models including
applications therefor, each joint owner PARTY may, without the other joint owner
PARTY’s consent and without any compensation to the other joint owner PARTY,
exercise and practice any rights thereunder by itself, and may grant a
non-exclusive license thereunder to one or more third parties in any country of
the world. License fees, royalties or other consideration obtained under such
license grant, if any, shall vest in the PARTY who granted such license. Each
joint owner PARTY shall have the right to make improvements based on such
jointly owned patents and utility models including applications therefor as well
as the INVENTION, and all rights and interests in and titles to such
improvements shall be wholly and solely vested in such joint owner PARTY who
made the improvements.


6.4   If ZYGO does not desire to file, prosecute, or maintain such application
and patents and utility models set forth in Sections 6.2 and 6.3 above, then
ZYGO shall, at no charge, convey, assign, transfer and deliver to CANON all of
its rights, titles and interests in and to such patents and utility models,
together with the right to further sell, convey, assign, transfer or license
such patents and utility models, or any part thereof, to any entities in the
world. CANON may file such application at its sole expense and in its own name
as the sole owner, and ZYGO shall have no right whatsoever with respect to such
application and patents and utility models. In any case, ZYGO shall reasonably
cooperate in such filing at its own expense.


6.5   Notwithstanding anything herein contained to the contrary, if it is
necessary to pay any compensation to any employee who makes an INVENTION, the
PARTY who employs such employee shall be solely liable and responsible for such
compensation.


6.6   (1)      In the event CANON does not accept the DELIVERABLES under a
certain PROJECT as the TARGET PRODUCT as set forth in Section 2.6 hereof, CANON
shall have the right to develop, have developed, use, manufacture and have
manufactured whole or portion of such TARGET PRODUCT and the DERIVATIVES with
use of the RESULTS and under any and all applications for patents and utility
models of ZYGO made pursuant to Section 6.2 above, any and all patents and
utility models issued or registered from such applications, any and all ZYGO’s
intellectual property rights applicable to the TARGET PRODUCT and the
DERIVATIVES with use of the RESULTS, and/or Confidential Information (as defined
in EXHIBIT C attached hereto) of ZYGO, without any payment to ZYGO; but in all
cases, only to the extent any such DERIVATIVES are used solely for the same
purpose and intended use as that of the TARGET PRODUCT. For the purpose of this
AGREEMENT, the term “DERIVATIVES” shall mean any successor product of the TARGET
PRODUCT.


   (2)      In such event, (i) CANON may disclose ZYGO’s Confidential
Information through a confidentiality agreement to the extent it is necessary to
manufacture the TARGET PRODUCT or the DERIVATIVES under the terms and conditions
which are to be reasonably acceptable to ZYGO, provided that any confidentiality
obligation and use restrictions under such agreement with respect to the
Confidential Information of ZYGO shall be effective for five (5) years from the
date of disclosure of such Confidential Information and; (ii) ZYGO shall grant
to CANON a non-exclusive, royalty-free, payment-free license for CANON to
exercise the right set forth in this Section 6.6; provided, however, that such
license with respect to the patent rights issued on any applications which was
filed by ZYGO on and before the EFFECTIVE DATE and the patent rights issued on
any applications which are acquired by ZYGO separately from and independently of
the PROJECT after the EFFECTIVE DATE (“ZYGO PREEXISTING PATENTS”) shall be
royalty-bearing and CANON agrees to pay reasonable royalty to ZYGO for such
license under the ZYGO PREEXISTING PATENTS. Detailed conditions of such
royalty-bearing license under ZYGO PREEXISTING PATENTS shall be discussed and
agreed upon by ZYGO and CANON, including the amount of royalty, provided further
that in no event such amount of the royalty shall exceed the reasonable cost of
the royalty reflected on a net selling price of the TARGET PRODUCT or such
product with use of the RESULTS as if ZYGO could steadily supply volume
production quantities of the TARGET PRODUCT or


5

--------------------------------------------------------------------------------

  such product with use of the RESULTS to CANON or DESIGNEES (as defined in
Section 7.1 below) pursuant to Section 7.1 below.


  (3)      Notwithstanding the foregoing, in case the TARGET PRODUCT under a
certain PROJECT hereof is not an interferometer or a figure measurement machine
but the components, exclusively designed tools, or parts thereof that are
[*****] of a figure measurement machine, CANON shall have the right to develop,
have developed, use, manufacture and have manufactured the components, tools and
parts with use of the RESULTS and under any and all applications for patents and
utility models of ZYGO made pursuant to Section 6.2 above and any and all
patents and utility models issued or registered from such applications, and if
any; any and all ZYGO’s intellectual property rights applicable thereto and
Confidential Information (as defined in EXHIBIT C attached hereto) of ZYGO
without payment to ZYGO. In such event, the proviso of subsection (2)(ii) hereof
shall not apply hereto.


  All ZYGO’s intellectual property rights applicable to the TARGET PRODUCT and
the DERIVATIVES remain vested with and are the sole possession of ZYGO and shall
be treated in accordance with paragraph 6.6 hereof.


  In the event the PARTIES agree to develop as the TARGET PRODUCT under a
certain PROJECT any components, exclusively deigned tools or parts of a figure
measurement machine other than those specified in this subsection 6.6(3), the
PARTIES will discuss and separately determine the conditions of the license for
ZYGO’s intellectual property rights applicable thereto.


  (4)      Notwithstanding anything to the contrary contained in the AGREEMENT,
none of the ZYGO PREEXISTING PATENTS may be used by CANON for any purpose other
than for the development and the manufacture of the TARGET PRODUCT or the
DERIVATIVES, nor may any of the RESULTS or INVENTIONS be used by any other party
in the development or manufacture of any product (other than a product which is
used solely by CANON for internal purposes) that directly or indirectly competes
with ZYGO’s core business of metrology products, provided that the limitation
under this Section 5.5 with respect to the Confidential Information of ZYGO
shall be effective for five (5) years from the date of disclosure of the
Confidential Information.


ARTICLE 7. MANUFACTURE AND SUPPLY OF THE TARGET PRODUCT

7.1   After completion of the respective PROJECT or adoption of the PREMATURE
TARGET PRODUCT and upon CANON’s request, ZYGO shall manufacture and steadily
supply to CANON and/or any other entities designated by CANON (“DESIGNEES”)
volume production quantities of whole or portion of the TARGET PRODUCT or
PREMATURE TARGET PRODUCT (hereinafter individually or collectively referred to
as “TARGET PRODUCT” in Articles 7 and 8). Detailed conditions of such supply
shall be determined in a separate purchase agreement for the TARGET PRODUCT
between ZYGO and CANON or the DESIGNEES (“PURCHASE AGREEMENT”); provided that
the provision of this Article 7 shall precede the PURCHASE AGREEMENT.


7.2   So long as CANON and/or DESIGNEES purchase whole or portion of TARGET
PRODUCT from ZYGO or CANON manufactures or has manufactured the TARGET PRODUCT
pursuant to Section 6.6 or 7.4 hereof, ZYGO hereby agrees not to assert or
enforce against CANON, DESIGNEES, their subsidiaries or affiliates and their
distributors, dealers, agents and customers any of the rights under its patents,
patent applications, utility model and utility model applications and any
intellectual property rights of ZYGO in any country of the world with respect to
the import, use, sale, offer for sale and lease of CANON’s products using or
containing such TARGET PRODUCT or the DERIVATIVES subject in all cases to the
compliance with Section 6.6 above.


7.3 Notwithstanding anything contained herein to the contrary, ZYGO shall not
sell, ship, supply or distribute to any third parties, or shall not grant to any
third parties any license to sell, ship, supply or distribute (other than the
DESIGNEE) the TARGET PRODUCT, any product, tools or system incorporating any
portion of the TARGET PRODUCT, including those which can measure absolute
calibration, which product, tools and system shall fall into the scope of the
EXCLUSIVITY for CANON set forth in Section 1 of EXHIBIT B attached hereto, for a
period of five (5) years after:


  (i) termination of the latest ongoing PROJECT by CANON’s non-acceptance of the
DELIVERABLES as the TARGET PRODUCT of such PROJECT as set forth in Section 2.6
above; or


  (ii) successful completion of the latest ongoing PROJECT under Section 2.6
above.


6

--------------------------------------------------------------------------------

  For the purposes of this AGREEMENT, the PROJECT as used in this Section 7.3
shall include the work to be performed by ZYGO and/or CANON relating to the
product or technology developed under this AGREEMENT and of which details are
determined in a separate agreement between the PARTIES, including without
limitation, those under the Development Agreement effective as of September 6,
2001 between the PARTIES.


  Such restriction shall not be applied to the product, tools and system which
is inside the Scope of the NON-EXCLUSIVITY set forth in Section 2 of EXHIBIT B
attached hereto. Consequently, either PARTY shall have the right, feely and
independently of the PROJECT, to develop and manufacture by itself or jointly
with others and acquire from any third party whose operations, characteristics,
features or functions may be similar or identical to, or competitive with the
TARGET PRODUCT subject to the terms of this AGREEMENT, including this Section
7.3.


7.4 In the event ZYGO cannot manufacture and steadily supply to CANON and/or
DESIGNEE volume production quantities of the TARGET PRODUCT pursuant to Section
7.1 above, CANON shall have the right to manufacture the TARGET PRODUCT by
itself or to have the TARGET PRODUCT manufactured and supplied by any third
party (“THIRD PARTY MANUFACTURER”) to CANON and/or DESIGNEES.


  In either case, ZYGO shall grant to CANON a non-exclusive, royalty-free,
payment-free license to manufacture, have manufactured the TARGET PRODUCT and
supply and have supplied the same by the THIRD PARTY MANUFACTURER to CANON
and/or DESIGNEES, including without limitation, licenses under any and all
applications for patents and utility models of ZYGO made solely by ZYGO pursuant
to Section 6.2 above, and any and all patents and utility models issued on or
registered from applications for such INVENTION, and any and all ZYGO’s
preexisting intellectual property rights applicable to the TARGET PRODUCT, and
ZYGO also shall provide all necessary assistance which enables CANON to enforce
its rights aforementioned.


  Notwithstanding the foregoing, such license with respect to the ZYGO
PREEXISTING PATENTS shall be royalty-bearing and CANON agrees to pay reasonable
royalty to ZYGO for the license under the ZYGO PREEXISTING PATENTS. Detailed
conditions of such royalty-bearing license under ZYGO PREEXISTING PATENTS shall
be discussed and agreed upon by ZYGO and CANON, including the amount of royalty;
provided, however, that in no event such amount of the royalty shall exceed the
reasonable cost of the royalty reflected on a net selling price of the TARGET
PRODUCT as if ZYGO could steadily supply volume production quantities of the
TARGET PRODUCT to CANON or DESIGNEES pursuant to Section 7.1 above.


7.5 In the event CANON determines to enforce its rights to have the TARGET
PRODUCT manufactured and supplied by the THIRD PARTY MANUFACTURER to CANON
and/or DESIGNEE pursuant to Section 7.4 above, CANON may disclose Confidential
Information of ZYGO through a confidentiality agreement to the extent it is
necessary to manufacture the TARGET PRODUCT or the DERIVATIVES under the terms
and conditions which should be reasonably acceptable to ZYGO, provided that such
limitation with respect to the Confidential Information of ZYGO shall be
effective for five (5) years from the date of disclosure of such Confidential
Information.


ARTICLE 8. INTELLECTUAL PROPERTY INDEMNITY

8.1 ZYGO hereby represents and warrants, to its knowledge, that the RESULTS and
the TARGET PRODUCT and the use thereof, in whole or in part, does not constitute
infringement or misappropriation of any patent, copyright, trade secret or other
intellectual property of any third party. This representation by ZYGO does not
extend to the use or incorporation solely of any Confidential Information of
CANON or a portion of RESULTS provided by CANON.


  Notwithstanding the foregoing, ZYGO’s representation will be limited to the
case where such infringement or misappropriation is judicially determined, if
both PARTIES cannot agree, to relate solely and directly to the use and
application of the intellectual property developed by ZYGO specifically in
connection with and for use in the PROJECT. This representation shall not extend
to modifications, additions or alterations to the TARGET PRODUCT made by CANON
or other third parties.


8.2 In the event that any claim, action, suit or proceeding is brought by any
third party in any country of the world against CANON, any of its subsidiaries
or affiliates, or against any distributor, dealer, agent or customer of any of
them, DESIGNEES, or THIRD PARTY MANUFACTURER (each referred to as an
“INDEMNIFIED PARTY”),


7

--------------------------------------------------------------------------------

  alleging that the RESULTS, TARGET PRODUCT or any derivative product
manufactured with use of the RESULTS, or the use thereof, in whole or in part,
constitute at least a part of infringement or misappropriation of any patent,
copyright, trade secret or other intellectual property of such party, ZYGO shall
hold the INDEMNIFIED PARTY harmless and shall, at its own expense, defend or
settle such claim, action, suit or proceeding. ZYGO shall pay for all losses,
damages and all reasonable expenses and costs, including attorney fees and
royalties, incurred by the INDEMNIFIED PARTY relating to such claim, action,
suit or proceeding, provided that CANON:


  (a) notifies ZYGO in writing of any such claim, action, suit or proceeding
after CANON itself received written notice of it;


  (b) reasonably cooperates in the defense thereof at ZYGO’s expense; and


  (c) authorizes ZYGO to defend against or settle such claim, action, suit or
proceeding on behalf of CANON or on behalf of INDEMNIFIED PARTY to the extent
that CANON has the right to grant such authorization.


          Notwithstanding the foregoing, ZYGO’s indemnification will be limited
to the case where such infringement or misappropriation is judicially
determined, if both PARTIES cannot agree, to relate solely and directly to the
use and application of the intellectual property developed by ZYGO specifically
in connection with and for use in the PROJECT. This liability shall not extend
to modifications, additions or alterations to TARGET PRODUCT made by CANON or
other third parties.


8.3 Notwithstanding the foregoing, in the event CANON desires, CANON may defend
and settle the claim, action, suit or proceeding as set forth in Section 8.2
above, receiving full authority therefor from ZYGO, or may participate in the
defense and/or settlement thereof to whatever extent CANON desires, including
controlling said defense and/or settlement. In any case, all expenses for such
defense and/or settlement shall be borne by ZYGO; provided, however, that CANON
agrees to discuss with ZYGO and obtain ZYGO’s consent, before taking any
decisive action on material issues of the defense and/or settlement. If said
defense and/or settlement is conducted by CANON, ZYGO shall assist CANON at
ZYGO’s expense upon CANON’s request.


8.4 If any of the RESULTS, TARGET PRODUCT or any product manufactured with use
of the RESULTS, in whole or in part, are or, in the opinion of ZYGO or CANON,
may become the subject of any claim, action, suit or proceeding for constituting
at least a part of infringement or misappropriation of, or if it is judicially
determined that the RESULTS, TARGET PRODUCT or any product manufactured with use
of the RESULTS, in whole or in part, constitute at least a part of infringement
or misappropriation of, any patent, copyright, trade secret or other
intellectual property of a third party, or if the use of the RESULTS, TARGET
PRODUCT or any product manufactured with use of the RESULTS, in whole or in
part, is as a result enjoined, then, ZYGO shall perform either of the following:


  (a) procure for INDEMNIFIED PARTY the right under such patent, copyright,
trade secret or other intellectual property right to continue to use or sell or
otherwise dispose of the RESULTS, TARGET PRODUCT or such product manufactured
with use of the RESULTS; or


  (b) alter, change or modify the RESULTS, TARGET PRODUCT or such product
manufactured with use of the RESULTS so as not to infringe such third party’s
intellectual property, or replace the RESULTS, TARGET PRODUCT or such product
manufactured with use of the RESULTS with non-infringing alternatives, while
conforming, as closely as possible, to the FINAL SPECIFICATIONS.


  The foregoing remedial actions shall not relieve ZYGO from its obligations
under Section 8.2 hereof.


8.5 The provisions of this Article 8 shall supersede any contradicting
provisions provided in the PURCHASE AGREEMENT.


ARTICLE 9. NO LICENSE AND RIGHTS

  Except as expressly provided herein, no license or right, express or implied,
is hereby conveyed or granted by either PARTY to the other PARTY under any
patents, utility models, design patents, design registrations, copyrights, mask
works and trademarks.


8

--------------------------------------------------------------------------------

ARTICLE 10. TERM AND TERMINATION

10.1 This AGREEMENT shall become effective on the EFFECTIVE DATE and continue to
be effective until terminated by the PARTIES’ agreement unless earlier
terminated pursuant to Section 10.2 or 10.3 below.


10.2 In the event that either PARTY materially breaches any of its obligations
hereunder, the other PARTY shall have the right to terminate this AGREEMENT by
giving a written notice thereof to be effective thirty (30) days after the
receipt of such notice, unless such breaching PARTY cures such breach within
thirty (30) days of the receipt of such notice. In the event that such breaching
PARTY cures such breach within such thirty (30) day period, there shall be no
termination.


10.3 In the event either PARTY becomes insolvent or bankrupt or makes an
assignment for the benefit of creditors, or a receiver or similar officer is
appointed to take charge of all or part of such PARTY’s assets, the other PARTY
may terminate this AGREEMENT immediately by giving written notice thereof to
such PARTY.


10.4 Notwithstanding anything contained herein to the contrary, Sections 4.3 and
Articles 5 through 8 shall survive any termination or expiration of this
AGREEMENT.


ARTICLE 11. MISCELLANEOUS

11.0 (1)      All contract relevant press releases and Form 8-Ks, 10-Qs and
10-Ks, and any other required filing to the Securities and Exchange Commission
of the USA in relation to this AGREEMENT or any PROJECT shall be delivered to
CANON for review by CANON ten (10) days prior to the required date of issuance
or filing by ZYGO under applicable laws and regulations. ZYGO shall make every
effort to provide CANON with details of such potential release or filing in
order for CANON to review the necessity and contents thereof. In the event CANON
does not respond with comments within such ten (10) day period, ZYGO may submit
all necessary documentation without the benefit of CANON’s response. In all
instances, ZYGO will have the final determination of the form and content of any
press release (unless it is a joint filing) or SEC filing.


  (2)      Subject to the above, ZYGO agrees not to disclose, disseminate and
publicize any RESULTS during the term of this AGREEMENT and the five (5) year
period set forth in Section 7.3 above.


11.1 Each PARTY shall comply with all applicable export control laws and
regulations. In the event that the export of any commodity, software, technical
data or information by ZYGO to CANON hereunder requires a license set forth in
the US Export Administration Regulations, as amended (“EAR”), ZYGO shall take
all necessary steps to obtain such a license and shall promptly notify CANON
thereof. In the event that the export of any commodity, software, technical data
or information by ZYGO to CANON hereunder requires a written assurance set forth
in the EAR, ZYGO shall request CANON to issue such written assurance, providing
CANON with sufficient information therefor. Upon CANON’s request, ZYGO shall
furnish CANON with all necessary assistance, information and documentation,
including without limitation ECCN (Export Control Classification Number) on the
Commerce Control List.


11.2 No amendment or change hereof or addition hereto shall be effective or
binding on the PARTIES unless set forth in writing and executed by a duly
authorized representative of each of the PARTIES.


11.3 Neither PARTY may assign this AGREEMENT and any of its rights or under this
AGREEMENT without the prior written consent of the other PARTY, and purported
assignment without such consent shall have no force or effect. Subject to the
foregoing, this AGREEMENT shall bind and inure to the benefit of the respective
PARTIES and their successors and assigns.


11.4 In the event that any of the provision of this AGREEMENT shall be held by a
court or other tribunal of competent jurisdiction to be invalid or
unenforceable, the remaining portions of this AGREEMENT shall remain in full
force and effect. The PARTIES shall then endeavor to replace such invalid or
unenforceable provision with a clause which is the closest to the contents of
such invalid or unenforceable provision.


9

--------------------------------------------------------------------------------

11.5 No delay or omission in exercising any right or remedy hereunder shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy.


11.6 Neither PARTY shall be liable to the other PARTY for any failure or delay
in the performance of any of its obligations under this AGREEMENT for the period
and to the extent such failure or delay is caused by riots, civil commotion,
wars, hostilities, actions of any government, Act of God, earthquakes, floods,
storms, fires, accidents, explosions, epidemics, acts of public enemy, invasion,
strikes, labor disputes, lockouts or other similar or different contingencies
beyond the reasonable control of the respective PARTY. The PARTY affected shall
notify the other PARTY in writing of the circumstances of force majeure as soon
as possible.


11.7 Headings to Articles hereof are to facilitate reference only, do not form a
part thereof, and shall not in any way affect the interpretation or construction
hereof.


11.8 Neither PARTY shall be deemed to be an agent of the other PARTY as a result
of or in any transaction under or relating to this AGREEMENT, and neither PARTY
shall in any way pledge the other PARTY’s credit or incur any obligation in or
on behalf of such PARTY.


11.9 Any notice which either PARTY desires or is obligated to give to the other
PARTY hereunder shall be in writing and sent by registered air mail or courier,
postage prepaid and addressed to the last known address of such PARTY which the
notice is intended. As of the date hereof, any notice to be given to ZYGO shall
be addressed to:


  Zygo Corporation:
21 Laurel Brook Road
Middlefield, Connecticut 06455-0448, U.S.A
Attention: Bruce Robinson

  President and CEO
Facsimile Number: +1-860-347-8372


  As of the date hereof, any notice to be given to CANON shall be addressed to:


  Canon Inc.
30-2, Shimomaruko 3-chome
Ohta-ku, Tokyo 146-8501, Japan
Attention: For any provision of this AGREEMENT:

  Senior General Manager
Contracts and Licensing Center
Corporate Intellectual Property and
Legal Headquarters
Facsimile Number: +81-3-3758-8163


  For all other matters:

  Senior General Manager
High-Precision Optics Engineering Center
Optical Products Operations
Facsimile Number: +81-28-667-9325


  Except as otherwise expressly provided herein, notice shall be deemed to have
been received on the date when actually received by the receiving PARTY. Notice
hereunder may be given via facsimile; provided, however, that such notice shall
be promptly confirmed in writing and sent to the receiving PARTY in accordance
with procedures set forth above in this Section 11.9.


11.10 This AGREEMENT constitutes the entire agreement and understanding between
the PARTIES on the subject matter hereof, and supersedes and replaces all prior
written or oral discussions and negotiations between the PARTIES regarding such
subject matter, including Letter Agreement regarding the M#2 Project and RTS#1
Project dated March 26, 2004 between the PARTIES. Neither PARTY shall be bound
by any conditions, definitions, warranties and representations, other than as
expressly provided in this AGREEMENT.


10

--------------------------------------------------------------------------------

11.11 IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR LOSS OF PROFITS, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN THE EVENT OF TERMINATION,
BREACH, REPUDIATION OR OTHER EVENT, UNDER ANY THEORY OF LIABILITY, WHETHER BASED
ON TORT, CONTRACT OR OTHER CAUSE OF ACTION, EVEN IF A PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.


IN WITNESS WHEREOF, the PARTIES have caused this AMENDMENT to be executed in
duplicate originals by their duly authorized representatives as of the date last
signed below.

CANON INC. ZYGO CORPORATION



        BY:     /s/ Hironori Yamamoto          BY:     /s/ Bruce Robinson
          

            Hironori Yamamoto        
       
Group Executive, Managing Director
Core Technology

              Bruce Robinson             

TITLE:      Development Headquarters            TITLE:           President
                     DATE:           February 23, 2005                 DATE:
          February 23, 2005                

11

--------------------------------------------------------------------------------

EXHIBIT A-1

PROJECT for RTS#1

1. TARGET PRODUCT

  A figure measurement machine identified by the PARTIES as “RTS#1", of which
fundamental specifications and requirements are specified herein or separately
agreed upon by the PARTIES and which fully meets the FINAL SPECIFICATIONS


2. Fundamental specifications and requirements of the TARGET PRODUCTS

  1. Function


  (a) Uncertainty                [*****] (target)
(b) Measurable part size
       [*****]




  (c) [*****]


  2. Operation

  The TARGET PRODUCT shall be installed at Canon’s facility in Japan. ZYGO by
itself (not subcontractor) shall be responsible for the maintenance of the
TARGET PRODUCT and CANON will cooperate such maintenance by ZYGO. CANON and ZYGO
will discuss with and determine detailed conditions of such maintenance,
including compensation therefor.


3. Scope of the PROJECT

  Design, development (“development” includes manufacturing one (1) unit of the
TARGET PRODUCT that materialize the result thereof) of the TARGET PRODUCT,
including associated tools and accessories (such as software, tools and
electronics) and installment of such one (1) unit of the TARGET PRODUCT.


(Works to be performed by CANON)

  (1) Delivery of the DRAFT SPECIFICATIONS to be determined by CANON


  (2) Creation and delivery of [*****], [*****] lens, [*****] lens and other
parts separately agreed upon by the PARTIES based on the drawings designed by
ZYGO


  (3) Acceptance test of TARGET PRODUCT as installed at CANON’s facility


(Works to be performed by ZYGO)

  (1) Creation and delivery of the proposed FINAL SPECIFICATIONS and the
environmental specifications of the TARGET PRODUCT


     


  (2) Design, development, evaluation and delivery to CANON of the TARGET
PRODUCT and installation and adjustment of the TARGET PRODUCT at CANON’s
facility


  (3) Creation of documentation for testing, use and maintenance of the TARGET
PRODUCT


  Details of the PROJECT other than those specified herein shall be determined
by the PARTIES’discussion.


12

--------------------------------------------------------------------------------

4. DELIVERABLES

(From CANON to ZYGO)

  DRAFT SPECIFICATIONS


(From ZYGO to CANON)

  (1) Proposed FINAL SPECIFICATIONS


  (2) One (1) unit of the TARGET PRODUCT


  (3) Reports of evaluation by ZYGO of TARGET PRODUCT


  (4) Documentation for testing, use and maintenance


  Details of the DELIVERABLES other than those specified herein shall be
determined by the PARTIES’ discussion.


5. Development Schedule

  Completion of the PROJECT (Target Date)           [*****]


6. Development Fee

  In full and complete consideration for this PROJECT performed by ZYGO
hereunder, including without limitation, the costs of the DELIVERABLES of ZYGO,
CANON agrees to pay to ZYGO Eight Million One Hundred Thousand US Dollars
(US$8,100,000); provided, however, that CANON shall not be required to pay to
ZYGO under this AGREEMENT and EXHIBIT A-1 the amount of Eight Hundred Fourteen
Thousand Three Hundred Eighty-Four US Dollars (US$814,384), which has been
already paid by CANON to ZYGO for this PROJECT under “Letter Agreement regarding
the M#2 Project and RTS#1 Project” dated March 26, 2004 between the PARTIES.


  Therefore, after the execution date hereof, CANON shall pay the amount of
Seven Million Two Hundred Eighty-Five Thousand Six Hundred Sixteen US Dollars
(US$7,285,616) for this PROJECT under this AGREEMENT and EXHIBIT A-1 in
accordance with the following payment schedule subject to ZYGO’s issuance of the
invoice prior to each payment due date:


  (a) Sixty Hundred Seventy-One Thousand Four Hundred Fifty-One US Dollars
(US$671,451) within thirty (30) days of CANON’s receipt of a fully executed
original copy of the AGREEMENT;

  (b) Two Million Six Hundred Thousand US Dollars (US$2,600,000) by March 1,
2005;

  (c) Two Million Six Hundred Thousand US Dollars (US$2,600,000) by June 1,
2005;

  (d) Nine Hundred Thousand US Dollars (US$900,000) by September 1, 2005; and

  (e) Five Hundred Fourteen Thousand One Hundred Sixty-Five US Dollars
(US$514,165) within thirty (30) days of CANON’s acceptance of all the
DELIVERABLES pursuant to Section 2.6 hereof or CANON’s final decision to
terminate the PROJECT and enforce its rights under Section 6.6 of the AGREEMENT
with respect to the PROJECT pursuant to Section 2.6 thereof, or within thirty
(30) days of March 31, 2006, whichever occurs earlier.


13

--------------------------------------------------------------------------------

EXHIBIT A-2

PROJECT for RTS#3

1. TARGET PRODUCT

  A figure measurement machine identified by the PARTIES as “RTS#3” for large
size and high precision [*****] surface measurement [*****], of which
fundamental specifications and requirements are specified herein or separately
agreed upon by the PARTIES and which fully meets the FINAL SPECIFICATIONS


2. Fundamental specifications and requirements of the TARGET PRODUCTS

  1. Function


  (a) Uncertainty           [*****] (target)
(b) Measurable part size


  (c) [*****]


2. Operation

  The TARGET PRODUCT shall be installed at Canon’s facility in Japan. ZYGO by
itself (not subcontractor) shall be responsible for the maintenance of the
TARGET PRODUCT and CANON will cooperate such maintenance by ZYGO. CANON and ZYGO
will discuss with and determine detailed conditions of such maintenance,
including compensation therefor.


3. Scope of the PROJECT

  Design, development (“development” includes manufacturing one (1) unit of the
TARGET PRODUCT that materialize the result thereof) of the TARGET PRODUCT,
including associated tools and accessories (such as software, tools and
electronics) and installment of such one (1) unit of the TARGET PRODUCT.


(Works to be performed by CANON)

  (1) Delivery of the DRAFT SPECIFICATIONS to be determined by CANON


  (2) Creation and delivery of [*****], [*****] lens, [*****] lens and other
parts separately agreed upon by the PARTIES based on the drawings designed by
ZYGO


  (3) Acceptance test of TARGET PRODUCT as installed at CANON’s facility


(Works to be performed by ZYGO)

  (1) Creation and delivery of the proposed FINAL SPECIFICATIONS and the
environmental specifications of the TARGET PRODUCT


  (2) Design, development, evaluation and delivery to CANON of the TARGET
PRODUCT and installation and adjustment of the TARGET PRODUCT at CANON’s
facility


  (3) Creation of documentation for testing, use and maintenance of the TARGET
PRODUCT


  Details of the PROJECT other than those specified herein shall be determined
by the PARTIES’discussion.


14

--------------------------------------------------------------------------------

4. DELIVERABLES

(From CANON to ZYGO)

  DRAFT SPECIFICATIONS


(From ZYGO to CANON)

  (1) Proposed FINAL SPECIFICATIONS


  (2) One (1) unit of the TARGET PRODUCT


  (3) Reports of evaluation by ZYGO of TARGET PRODUCT


  (4) Documentation for testing, use and maintenance


  Details of the DELIVERABLES other than those specified herein shall be
determined by the PARTIES’ discussion.


5. Development Schedule

  Completion of the PROJECT (Target Date) [*****]


6. Development Fee

  In full and complete consideration for this PROJECT performed by ZYGO
hereunder, including without limitation, the costs of the DELIVERABLES of ZYGO,
CANON agrees to pay to ZYGO Five Million Five Hundred Thousand US Dollars
(US$5,500,000) in accordance with the following payment schedule subject to
issuance of invoice therefor by ZYGO prior to each payment due date:


  (a) Five Hundred Thousand US Dollars (US$500,000) within thirty (30) days of
CANON’s receipt of a fully executed original copy of the AGREEMENT;


  (b) Two Million US Dollars (US$2,000,000) by May 1, 2005;


  (c) Two Million Two Hundred Fifty Thousand US Dollars (US$2,250,000) by August
1, 2005; and


  (d) Seven Hundred Fifty Thousand US Dollars (US$750,000) within thirty (30)
days of CANON’s acceptance of all the DELIVERABLES pursuant to Section 2.6
hereof or CANON’s final decision to terminate the PROJECT and enforce its rights
under Section 6.6 of the AGREEMENT with respect to the PROJECT pursuant to
Section 2.6 thereof, or within thirty (30) days of September 30, 2006, whichever
occurs earlier.


15

--------------------------------------------------------------------------------

EXHIBIT B

Scope of the EXCLUSIVITY

1 Scope of EXCLUSIVITY for CANON

Scope of Exclusivity shall mean any product, tools, systems and any parts
therefor which fall in the following definition of paragraph 1.1.1 below:

1.1.1 Optical interferometer tools and systems for the measurement of [*****]
surfaces and wavefronts and which meets the following requirements
simultaneously

  *Optical interferometer systems that measure [*****] surfaces and wavefronts
with [*****], AND
*Optical interferometer systems that measure [*****] surfaces and wavefronts to
an uncertainty less than or equal [*****]., AND
*Optical interferometer systems that measure lenses [*****].


These systems potentially include a series of tools and measurement procedures
which when combine adequately measure [*****] for lithography lens systems. For
example, the Enabler and Production Tools.

2.     Scope of the NON-EXCLUSIVITY
“Non-Exclusive” means the following technology and metrology systems that ZYGO
can sell on the open market or utilize to support ZYGO manufacturing.

2.1 Non-Exclusive [*****] surface and wavefront measurement systems

  2.1.1 The measurement of [*****]:
     *Definition: [*****]


2.1.2 The measurement of [*****] with higher measurement uncertainty:

2.1.3 The measurement of other [*****]
        *The measurement of [*****] surfaces that fall outside the definition in
1.1.1 above

2.2 ZYGO Manufacturing
        *ZYGO has the right to use this technology to support manufacturing
within ZYGO and its wholly owned subsidiaries.

2.3 Any and all sub-systems and supporting technology

2.3.1 Examples, but not limited to those noted.

  *Lower coherence illumination technologies, such as the Ring of Fire
*PSI technology utilizing the Ring of Fire
*General data acquisition technologies, such as the FTPSI technology
*Technologies for measuring homogeneity
*Technologies to measure radius of curvature of polished surfaces
*Imaging technologies, such as camera designs
*Interferometer configuration technologies, such as [*****]
*Technologies for measuring optical lens center thickness


16

--------------------------------------------------------------------------------

EXHIBIT C

Confidentiality

1. General Terms

1-1 The term “Confidential Information” shall mean any and all information
disclosed by either PARTY to the other PARTY during the term of this AGREEMENT
in relation to the PROJECT and which is (i) in writing or in other tangible form
(including facsimile transmission and electronic form) and designated with the
legend “CONFIDENTIAL”(or comparable legend), or if it is not practicable,
accompanied by a cover letter identifying the information to be treated as
Confidential Information hereunder; or (ii) disclosed orally or visually,
designated confidential at the first time of each oral or visual disclosure and
followed by a letter designated with the legend “CONFIDENTIAL” (or comparable
legend) sent to the other PARTY within sixty (60) days of such disclosure and
setting forth such oral or visual information to be treated as Confidential
Information hereunder; or (iii) contained in materials, hardware and/or software
furnished hereunder and accompanied with a cover letter identifying the
information to be treated as Confidential Information hereunder. For purposes of
this AGREEMENT, either PARTY who discloses its Confidential Information shall be
referred to as the “Disclosing Party” and the other PARTY who receives such
Confidential Information from Disclosing Party shall be referred to as the
“Receiving Party”. The scope of any disclosure of Confidential Information
hereunder shall be determined by Disclosing Party at its sole discretion.


1-2 For a period of five (5) years from the date of disclosure of each
Confidential Information of Disclosing Party, Receiving Party agrees not to
disclose such Confidential Information to any person, firm, corporation other
than Receiving Party’s officers and employees; provided, however, that Receiving
Party may disclose any Confidential Information of Disclosing Party to its
subsidiaries who agree to be bound by the obligations provided herein.


1-3 Notwithstanding Section 1-2 above, Receiving Party shall be free from any
confidentiality obligation, use restriction and other restrictions hereunder
regarding any information which:


  (a) is in the possession of or known to Receiving Party at the time of
disclosure where the information is not subject to any obligations of
confidentiality owed to a third party;


  (b) is or becomes publicly known or publicly available without breach of this
AGREEMENT by Receiving Party;


  (c) is approved for release or disclosure to any third party without
restriction by the prior written authorization of Disclosing Party;


  (d) is independently developed by Receiving Party;


  (e) is lawfully obtained from a third party;


  (f) is furnished to a third party by Disclosing Party without imposing a
similar restriction on such third party;


  (g) is disclosed pursuant to the requirement of a governmental agency or
disclosure is required by operation of law; or


  (h) is disclosed through the supply or sale of products.


1-4 Notwithstanding anything contained herein to the contrary, Receiving Party
shall have the right to file applications for intellectual property rights for
its own inventions and creations, and it shall not be considered a breach of
this AGREEMENT for Receiving Party to set forth in those applications
Confidential Information of Disclosing Party, as may be necessary to describe
completely Receiving Party’s invention or creation in accordance with the
requirements of the applicable intellectual property right law of the country
involved.


1-5 Subject to Section 1-2 above, it is understood that during the term of this
AGREEMENT and thereafter Receiving Party is free to internally use Confidential
Information of Disclosing Party for any purpose, including without limitation
for development of any products, and such products shall be free to be
manufactured, used, sold or otherwise distributed to others without restriction;
provided that such permission to use the Confidential Information shall not be
construed as a license grant under any of Disclosing Party’s valid patents,
utility models, design patents, design registrations, copyrights, mask works and
trademarks.


2. Confidentiality in relation to the subcontract

17

--------------------------------------------------------------------------------

2-1 Notwithstanding Section 1-2 above, in the event ZYGO assigns any of its
tasks under the PROJECT to its subcontractor pursuant to Section 3.1 of this
AGREEMENT, ZYGO may disclose Confidential Information of CANON to such
subcontractor under the following conditions subject to CANON’s prior written
consent:


  (i) CANON will designate such Confidential Information of CANON which can be
disclosed from ZYGO to subcontractor on an item-by-item basis;


  (ii) ZYGO shall execute a written agreement with such subcontractor that
imposes on the subcontractor to keep such Confidential Information in strict
confidence, and not to disclose it to any person, firm, corporation or entity
nor to use the same for any purpose other than carrying out the task which such
subcontractor is assigned by ZYGO hereunder until it becomes publicly known or
publicly available without breach of such subcontractors obligations; and


  (iii) ZYGO shall bear all responsibility and liability to have such
subcontractor comply with such conditions.


  Conditions set forth herein shall supersede Section 3.2(b) of this AGREEMENT
solely with respect to the treatment of the Confidential Information. It is also
expressly agreed and acknowledged by the PARTIES that in no event the
subcontractor shall be deemed to be Receiving Party under this EXHIBIT C.


18

--------------------------------------------------------------------------------


EXHIBIT D

The Form of Invoice and Payment Breakdown

1. Total Costs billed under this invoice $__________________

2. Payment Breakdown

Material     $           Consulting                   $   Subcontractor  
                $            Subtotal   $____________   Material Overhead
([*****]%)                   $____________   Total Material                  
$____________   RD & Engineering Labor   $____________   RD & Engineering Labor
Overhead   $____________   Travel Costs                   $____________   Other
Costs:       Recruiting   $____________           Software                  
$____________   Other Direct Overhead   $____________            Subtotal
Costs                   $____________   General & Administrative Expenses
([*****]%)                   $____________            Total                  
$____________  

19

--------------------------------------------------------------------------------